t c summary opinion united_states tax_court susan corso petitioner v commissioner of internal revenue respondent docket no 7676-12s filed date christopher r k cawley for petitioner mary p hamilton for respondent summary opinion ruwe judge the petition in this case was filed pursuant to the provisions of sec_7463 of the internal_revenue_code pursuant to sec_7463 the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case after concessions by the parties the sole issue for decision is whether petitioner is liable for self-employment_tax for the taxable years and years at issue of dollar_figure and dollar_figure respectively the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference background at the time the petition was filed petitioner resided in massachusetts petitioner has been an ordained member of the clergy since petitioner began to derive income from her performance of services in her capacity as an ordained minister in the first two years after ordination in which petitioner derived net self-employment earnings_of dollar_figure or more from ministerial services were and petitioner timely filed her form_1040 u s individual_income_tax_return on date petitioner states that she submitted a form_4361 the church of divine metaphysics issued petitioner a credentials and a certificate of ordination in and a degree of doctor of divinity in application_for exemption from self-employment_tax for use by ministers members of religious orders and christian science practitioners with her tax_return and that such form was approved by the commissioner and returned to her the parties stipulated that petitioner’s copies of her through tax returns were destroyed in a basement flood as a result petitioner does not have a copy of the form_4361 that she alleges to have filed with her tax_return the parties also stipulated that the tax returns petitioner filed for the taxable years through have been destroyed by the internal_revenue_service irs pursuant to normal procedures neither party provided evidence as to when their records were destroyed federal_income_tax return petitioner did not report any self-employment_tax due on line self- employment_tax of her form_1040 and entered exempt-4361 as a notation next to line petitioner made this statement in a declaration under penalty of perjury attached as an exhibit to the stipulation of facts respondent does not make a hearsay objection to the declaration but did state respondent does not stipulate that petitioner’s declaration establishes that petitioner is not subject_to self- employment_tax federal_income_tax return ingvar bengtsson prepared petitioner’s form_1040 for the taxable_year no self-employment_tax was reported on line self-employment_tax of petitioner’s form_1040 petitioner attached schedule c profit or loss from business for susan corso worldwide ministries which reported dollar_figure in gross_receipts or sales by letter dated date the commissioner informed petitioner that the income she had reported on her tax_return appeared to be subject_to self-employment_tax petitioner contacted bengtsson to help her respond to the commissioner’s letter by letter dated date bengtsson wrote to petitioner please find enclosed four copies of tax form_4361 file three copies together with a copy of the letter you received irs will send you one copy back with approval signature please make a copy of that approval and send to me so i will have it on file for years to come i found that form_4361 was filed in and if we had that approved copy no more filing would be necessary we note that petitioner has not asserted and no evidence demonstrates that bengtsson prepared either her or federal_income_tax return bengtsson also prepared petitioner’s federal_income_tax returns for the taxable_year sec_2001 through and through respondent did not make a hearsay objection to the admission of bengtsson’s statement respondent did not stipulate to the truth or accuracy of bengtsson’s statement that a form was filed in petitioner stated that she filed bengtsson’s letter and the enclosed form_4361 with the commissioner respondent notes that the record does not contain this correspondence from petitioner however on date the commissioner processed petitioner’s federal_income_tax return without making any adjustments federal_income_tax return petitioner did not report any self-employment_tax due on line self- employment_tax of her form_1040 and entered exempt - as a notation next to line federal_income_tax return petitioner did not report any self-employment_tax on her form_1040 on line self-employment_tax of the form_1040 petitioner wrote exempt- form petitioner attached schedule c for susan corso worldwide ministries reporting dollar_figure of gross_receipts or sales on schedule c petitioner listed her principal business as ministry by letter dated date the commissioner informed petitioner that her return had been examined and it was determined that she owed dollar_figure of self-employment_tax by letter dated date to felisha tipton an operations manager in the examination branch of the irs petitioner stated this is not the first time the irs has incorrectly demanded payment of self-employment_tax although i have elected exemption as an ordained minister since petitioner enclosed with this letter her ordination certificate and a copy of a form_4361 that she described as her original form which was attached to both and tax returns we note that the copy of the form_4361 enclosed with this letter was not signed by petitioner nor was it approved by the commissioner a notice_of_deficiency was issued to petitioner on date determining that petitioner owed dollar_figure of self-employment_tax petitioner did not file a petition in response to the notice_of_deficiency on date the commissioner made a default assessment on or about date petitioner submitted a form_4361 to the commissioner by letter dated date the commissioner informed petitioner that the form_4361 she submitted was being returned without action because petitioner had failed to sign and date the form on date petitioner returned a signed and dated form_4361 to the commissioner by letter dated date the commissioner informed petitioner that her form_4361 was not approved because the form_4361 was not received on time on date petitioner wrote a letter to deborah king an employee of the irs to explain her view of the examination of her federal_income_tax return enclosed with this letter was a form_4361 dated date this form_4361 stated that and were the first two years in which petitioner had self- employment earnings_of dollar_figure or more petitioner asserts she submitted this form_4361 at the direction of ms paine an examiner with the irs as evidence of her right to an exemption from self-employment_tax by letter dated date the commissioner requested that petitioner sign a declaration statement indicating that she understood the grounds on which exemption from self-employment_tax could be approved the letter also stated your line on your form_4361 has been corrected to no years of having self-employment ministerial earnings petitioner signed the declaration statement on date the commissioner approved petitioner’s form_4361 submitted on date this approved form_4361 had the years and crossed out by hand but did not include language stating that there had been a correction on line to no years of having self-employment ministerial earnings petitioner received a copy of the approved form_4361 on date nevertheless by letter dated date the commissioner informed petitioner that the approval of her form_4361 dated date was invalid and that her application_for exemption from self-employment_tax was denied the letter stated upon further research of your case we have found self-employment ministerial earnings in and so you should have filed your form_4361 in you are officially denied on our records on date petitioner contacted the office_of_the_taxpayer_advocate on date petitioner faxed a copy of the approved form_4361 to sheila geehan a case advocate at the office_of_the_taxpayer_advocate on or about date geehan furnished a copy of the approved form_4361 to the commissioner by letter dated date the commissioner notified petitioner that her account for the taxable_year had been changed to show no deficiency in tax through and through federal_income_tax returns petitioner reported no self-employment_tax on her tax returns for the taxable years through and through and federal_income_tax returns petitioner timely filed her federal_income_tax returns for the taxable years and petitioner listed her occupation as minister on both returns on both returns petitioner reported no self-employment_tax and entered exempt- form on schedule c for susan corso worldwide ministries petitioner reported gross_receipts or sales of dollar_figure and dollar_figure for and respectively on date respondent issued to petitioner a notice_of_deficiency for and petitioner timely filed a petition disputing the determinations in the notice_of_deficiency the irs’ ministerial waivers unit’s file for petitioner does not contain a form_4361 that was filed in the file does contain a letter from the irs dated date requesting petitioner to provide more information because she reported income on her tax_return that appeared to be subject_to self- employment_tax however the file does not contain any evidence of or explanation for the irs’ determination that petitioner did not owe self- employment_tax for the taxable_year discussion petitioner bears the burden of proving that her form_4361 was properly filed and approved and that respondent’s determination is erroneous see rule a 290_us_111 peverill v commissioner tcmemo_1986_354 tax ct memo lexis at sec_1401 imposes a tax on self-employment_income of every individual self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 the term net_earnings_from_self-employment is defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions which are attributable to such trade_or_business sec_1402 sec_1402 provides that the term trade_or_business does not include the performance of service by a duly ordained commissioned or licensed minister of a church in the exercise of his ministry if an exemption under sec_1402 is in effect sec_1402 provides specific requirements for a minister to obtain an exemption from self-employment_tax under sec_1402 a minister must file an application_for exemption in such form and manner and with such official as may be prescribed by regulations such a request shall be made by filing an application_for exemption on form sec_1_1402_e_-2a income_tax regs form_4361 must be filed no later than the due_date of the return including any extension for the second taxable_year for which the applicant has net_earnings_from_self-employment of at least dollar_figure sec_1402 the time limitations of sec_1402 are mandatory and must be complied with strictly mcgaffin v commissioner tcmemo_1996_290 tax ct memo lexis at aff’d 112_f3d_311 8th cir see also 89_tc_922 the mere filing of a form_4361 does not constitute an exemption sec_1_1402_e_-2a income_tax regs the exemption is granted only if the application is approved by an appropriate internal revenue_officer id the first two years after ordination in which petitioner derived net self- employment earnings_of dollar_figure or more from ministerial services were and as a result in order for petitioner to be exempt from self-employment_tax for the years at issue she must have filed a form_4361 no later than the due_date of her federal_income_tax return petitioner stated that she attached a completed form_4361 to her tax_return and that such form was approved by the commissioner and returned to her in respondent argues that petitioner did not prove she had filed a form_4361 with her tax_return and that the irs has no record of an approved form_4361 from that period we must determine whether petitioner attached her form_4361 with her timely filed tax_return and whether the commissioner approved such form the parties stipulated that petitioner’s copy of her federal_income_tax return was destroyed in a flood along with copies of her and through tax returns petitioner stated that the form_4361 approved by the commissioner in was attached to the destroyed return petitioner argues that the examinations of her federal_income_tax return for the taxable years and in which the commissioner determined she owed no self-employment_tax is circumstantial evidence that at the time of the two examinations the commissioner had evidence of petitioner’s approved form_4361 by letter dated date the commissioner informed petitioner that the income she reported on her federal_income_tax return appeared to be subject_to self-employment_tax this was the sole issue raised in the letter petitioner responded indicating that she had filed form_4361 despite raising this issue on date the commissioner processed petitioner’s tax_return without making any adjustments to the return respondent has not provided any explanation for this decision in the commissioner again examined petitioner’ sec_2002 federal_income_tax return the examination_report concluded that petitioner had a deficiency in tax because she was subject_to self-employment_tax a notice_of_deficiency was issued to petitioner on date determining that she owed dollar_figure of self- employment_tax after the notice_of_deficiency was issued petitioner submitted a form_4361 that was approved by the commissioner however this approval was revoked the next month following the revocation petitioner contacted the office_of_the_taxpayer_advocate the advocate then forwarded petitioner’s approved form_4361 to the commissioner on date on date the commissioner notified petitioner that her account for the taxable_year had been changed to show no deficiency in tax respondent argues that the abatement of the assessment was in error however respondent has not provided any evidence or explanation for the decision to abate the assessment for the taxable years and the commissioner examined petitioner’s tax returns and agreed with petitioner that no self-employment_tax was owed the only issue relative to the exemption was whether petitioner had timely filed a form_4361 that had been approved by the commissioner this creates an inference that on at least two occasions the commissioner determined that petitioner had filed a form_4361 with her tax_return and that such form had been approved the commissioner’s determinations during the two examinations are consistent with petitioner’s assertion that the form_4361 she filed with her tax_return had been approved petitioner has consistently reported that she was exempt because she had filed form_4361 petitioner’s reporting of no self- employment_tax for these taxable years is consistent with her position that the form_4361 filed with her tax_return was approved by the commissioner over the course of multiple examinations petitioner has consistently stated that she filed a form_4361 with her tax_return and that such form had been approved on two previous occasions the commissioner apparently agreed based upon the evidence we find that more_likely_than_not petitioner filed a form_4361 with her federal_income_tax return and that such form was approved by the commissioner accordingly we hold that petitioner is not liable for self- employment_tax for the years at issue in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
